In re Cunningham, Carl; — Plaintiffs); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW90 1984; Parish of East Baton Rouge, 19th Judicial District Court, Div. “K”, No. 354438.
*17'Denied. We have been advised that relator has completed the Administrative Remedy Procedure and has a right to appeal his adverse decision. We have been further advised that in order to move his case forward, relator should file with the Commissioner’s office of the 19th JDC a request to hear his case (# 354,387).